       Case: 1:19-cv-04341 Document #: 12 Filed: 07/02/19 Page 1 of 2 PageID #:61




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ALLSTATE INSURANCE COMPANY,                    )
                                               )
                 Plaintiff,                    )               Case No. 19 C 4341
                                               )
                 v.                            )               Judge Jorge L. Alonso
                                               )
AMERISURE MUTUAL INSURANCE                     )
COMPANY,                                       )
                                               )
                 Defendant.                    )

                                              ORDER

        Before the Court is plaintiff Allstate Insurance Company’s motion to maintain seal 1 [9].
For the following reasons, the motion is entered and continued to 7/18/19 at 9:30 a.m. Plaintiff’s
motion to confirm [1] as well as Exhibit A to plaintiff’s motion to seal [5] shall remain under seal
until further order of the Court. Motion hearing date of 7/3/19 is stricken.

                                           STATEMENT

         Plaintiff initiated this action by filing, under seal, a motion under the Federal Arbitration
Act to Confirm Sections of Arbitration Award [1]. Plaintiff now asks this Court to keep its entire
motion to confirm under seal, asserting that the motion to confirm “includes certain information
that the Confidentiality Agreement deems confidential, including but not limited to: (a) a
description of the positions the parties took during the arbitration; (b) a description and copy of
the arbitration panel’s Interim Final Award; and (c) the Confidentiality Agreement itself.” (Dkt.
9, ¶ 4.)

         Litigation in federal court is presumptively public, and people who “call on the courts . . .
must accept the openness that goes with subsidized dispute resolution.” Union Oil Co. of Cal. v.
Leavell, 220 F.3d 562, 568 (7th Cir. 2000). As the Seventh Circuit has explained (and as plaintiff
acknowledges), “‘once a party seeks judicial review of an arbitration award,’ the confidentiality
of that award is ‘lost absent compelling justification.’” Zimmer, Inc. v. Scott, No. 10 C 3170, 2010
WL 3004237, at *2 (N.D. Ill. July 28, 2010) (citing Union Oil Co., 220 F.3d at 568). “Only trade
secrets, information covered by a recognized privilege (such as the attorney-client privilege), and
information required by statute to be maintained in confidence . . . is entitled to be kept secret.”
Baxter Int’l v. Abbott Labs., 297 F.3d 544, 546 (7th Cir. 2002).

       Plaintiff has not argued that any of these exceptions apply. Instead, plaintiff says, in
conclusory fashion, that “it believes that it has a good faith obligation to request that the automatic


1
    Plaintiff does not indicate whether the motion is agreed or opposed.
     Case: 1:19-cv-04341 Document #: 12 Filed: 07/02/19 Page 2 of 2 PageID #:61




seal remain in effect.” (Dkt. 9, ¶ 5.) Unfortunately for plaintiff, its own privacy interests do not
outweigh the public’s interest and the need for transparency in the judicial process. Plaintiff is
given until 7/15/19 to provide a more thorough explanation as to why it believes its entire motion
to confirm should be filed under seal. Plaintiff should also indicate whether defendant agrees to
or opposes the motion.




Date: 7/2/2019
                                                     Jorge L. Alonso
                                                     United States District Judge
